Application for stay of execution of sentence of death, presented to Justice Stevens, and by him referred to the Court, denied. Petition for writ of habeas corpus denied.
Statement of Justice Stevens, with whom Justice Souter and Justice Breyer join, respecting the denial of the petition for writ of habeas corpus.
As Judge Merritt pointed out in his opinion dissenting from the Court of Appeals’ denial of relief last September, see Workman v. Bell, 227 F. 3d 331, 332 (CA6 2000), this petitioner has raised serious questions concerning his eligibility for the death penalty. When this Court reviewed petitioner’s applications for relief in February, I was persuaded that those claims were sufficiently serious to require a foil evidentiary hearing before a factfinder. The majority of the Court, however, did not share that opinion. Workman v. Bell, 531 U.S. 1193. I remain of the view that such *955a hearing should be held, but acknowledge that the issue is effectively foreclosed by the action that the Court took in February.